Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-39 are pending.  Claims 1 and 34-39 are independent.
This Application is published as 2020/0020343.
Earliest apparent priority is 21 June 2013.
This Application is a continuation of 15/844,004 issued as U.S. 10,475,455 which is a continuation of 14/977,207 issued as U.S. 9,916,834.  Terminal Disclaimers were filed on 1 June 2021 and again on 3 June 2021 and disapproved both times.   See the Terminal Disclaimer Review Decisions of 6/1/2021 and 6/3/2021.
The Drawings  of the instant Application properly address the objections raised during the prosecution of the parent.
This action is Final.
Applicant is encouraged to contact the Examiner after the resolution of the Terminal Disclaimer matter.
Response to Amendments
Objection to Claims 1, 34-39, 12, 25-26, and 33 is withdrawn in view of the amendments to these Claims.  
Rejection of Claims 1-39 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the amendments to Claim 1.
Rejections of Claims 1-39 under 35 U.S.C. 102 and 35U.S.C.103 is withdrawn in view of the amendments to Claim 1.
This is the equivalent EPO claim: 

    PNG
    media_image1.png
    332
    659
    media_image1.png
    Greyscale

The body of the instant Application distinguishes the reference Wu with the rationale that Wu uses at least 3 previous frames including frames m-1 and m-2.  The inclusion of m, and m-1, m-2 indicates that the spectra of two frames directly preceding the replacement/lost frame are being used.  
Double Patenting
Obviousness double patenting rejection of Claims 1-39 on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9916834 and U.S. Patent 10,475,455 remains because the Terminal Disclaimers are not yet approved.
Allowable Subject Matter
Pending Claims 1-39 are allowable subject to the approval of the Terminal Disclaimers.
The following is an examiner’s statement of reasons for allowance: In view of each of the particular limitations of the independent Claims when considered in the 
In particular refer to the allowance of the parent applications.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Close Art of Record
In addition to the art applied to the Claims during the prosecution of the instant Application, refer to the prosecution of parent applications.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499.  The examiner can normally be reached on Monday through Thursday 9am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 





/FARIBA SIRJANI/
Primary Examiner, Art Unit 2659